Citation Nr: 1202340	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for an upper gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant served on active duty from March 19, 1991 to August 8, 1991, and from February 2003 to November 2004.  He also had periods of active duty for training (ADT) and inactive duty training (IDT) with the Puerto Rico National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO in San Juan, Puerto Rico.

Although the appellant requested a RO hearing in documentation received with his VA Form 9, he specifically withdrew his request in February 2009 correspondence from his representative.  There are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The appellant did not engage in combat with the enemy.  

3.  Symptoms of a right knee disorder were not chronic during any period of active duty.

4.  Symptoms of a right knee disorder have not been continuous since separation from active duty.

5.  No current right knee disorder is related to active duty.

6.  The appellant sustained a right knee injury in the line of duty during a period of IDT but did not become disabled due to this injury.

7.  Symptoms of a left knee disorder were not chronic during any period of active duty.

8.  Symptoms of a left knee disorder have not been continuous since separation from active duty.

9.  No current left knee disorder is related to active duty.

10.  The appellant sustained a left knee injury in the line of duty during a period of IDT but did not become disabled due to this injury.

11.  Symptoms of an upper gastrointestinal disorder were noted in service, but were not chronic in service.

12.  Symptoms of an upper gastrointestinal disorder have been continuous since service separation.

13.  The appellant does not have a peptic ulcer (gastric or duodenal).

14.  The appellant's current upper gastrointestinal disorder is related to active service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A left knee disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, an upper gastrointestinal disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for an upper gastrointestinal disorder, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claims for service connection for knee disorders, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2007 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate service connection for the claimed knee disorders, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board acknowledges that the appellant reported on his VA Form 9 that he did not receive the May 2007 letter; however, the letter was sent to the same address as is currently recorded as his address of record.  The CAVC has ruled that there is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in mailing the May 2007 VCAA notice letter to the appellant; therefore, it is presumed that the May 2007 letter was sent to the appellant at his address of record.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records and National Guard treatment records, post-service VA treatment records, and the appellant's written assertions.  In addition, the appellant was afforded VA examinations as to each claim.  These examinations were adequate because each was performed by a medical professional based on acknowledged review of claims file, solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  Moreover, the resulting diagnoses, opinions, and supporting rationales were consistent with the examination findings and otherwise with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and peptic ulcers (gastric or duodenal) and/or arthritis become manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Regarding the appellant's periods of ADT and IDT, the term "active military, naval, or air service" used in the definition of "veteran" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

Analysis of Service Connection Claims

The Board notes initially that, although the appellant served during a period of war, the evidence does not suggest, and the appellant does not contend that he engaged in combat with the enemy, or that his claimed knee and upper gastrointestinal disorders are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

This case involves two types of service.  The appellant had two periods of active duty.  He also had periods of ADT and IDT.  The definitional statute 38 U.S.C. § 101(24) (West 2002), makes a clear distinction between active duty and active duty for training, as well as inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Regarding each claim, the Board will first address the periods of active duty and will subsequently address incurrence or aggravation during ADT or IDT.  

Service Connection for Knee Disorders

After review of all of the evidence, the Board finds that symptoms of a right or left knee disorder were not chronic during any period of active duty.  There is no record of treatment for knee complaints during either period.  The service entrance examination is pertinently normal.  The appellant reported to the July 2007 VA joints examiner that he was injured in 2003 when he was required to run five miles in 40 minutes; however, he did not relate any specific medical attention or diagnosis.  He reported that his knees were treated with ice on one occasion.  While an examination was not conducted at the termination of active duty, the Board notes that a post-deployment health assessment was conducted in September 2004, which is after the date of the reported running injury.  At that time the appellant reported only neck and low back pain, as well as a vague reference to swollen, stiff, or painful joints, but made no specific reference to knee pain or injury.  

In a situation such as this where the appellant is asked to report a broad range of exposure, injuries, and symptomatology experienced in service and where he mentions other injuries but does not mention a knee injury or significant knee symptomatology, the Board finds this to be affirmative evidence that he did not have such symptomatology or injury at the time.  To the extent this evidence conflicts with his more recent report to the July 2007 examiner, the Board finds the September 2004 post-deployment health assessment to be more persuasive evidence than the current account of the appellant made in the context of a claim for monetary benefits.  The report of history and complaints by the Veteran in September 2004 is more contemporaneous to service and to the alleged in-service event.  Also, at the time of the September 2004 assessment, the appellant was then seeking only medical evaluation, and was not seeking benefits; therefore, it seems likely that he would report events carefully and accurately.  

In contrast, when the appellant thereafter presented his more recent account to the VA examiner in July 2007, he was seeking VA benefits rather than medical evaluation.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright, 2 Vet. App. at 25.  

There is no question that the appellant is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of his July 2007 assertion which the Board finds is lacking.  

The Board finds that the weight of the evidence demonstrates that symptoms of a right or left knee disorder were not continuous after the appellant's active duty, and that the appellant's current right and left knee disorders are not related to any period of active duty.  After separation from active duty in November 2004, the appellant does not describe any symptoms or treatment for the knees until a line of duty injury in January 2006, more than one year later.  The next record of treatment comes from the July 2007 VA examination report.  Moreover, there is no medical opinion that purports to relate right and/or left knee disorders to a period of active duty.  As discussed above, the appellant's opinion is based on an inaccurate factual premise and is not credible.  

In summation of the Board's findings regarding the appellant's periods of active duty, the appellant did not sustain a knee injury during active duty, symptoms of a knee disorder were not chronic during active duty, symptoms of a knee disorder were not continuous after active duty, and no current knee disorder is related to active duty.  

Turning to the periods of ADT and IDT, the Board notes that, as veteran status ended on November 3, 2004, in order to be considered a veteran for any subsequent period, it must first be established that he was disabled from a disease or injury incurred or aggravated in line of duty during ADT, or that he was disabled from an injury incurred or aggravated in line of duty during IDT.  

The Board acknowledges that the appellant sustained an injury to his knees in the line of duty during a period of IDT; however, the Board finds that he did not become disabled due to this injury.  A January 24, 2006 statement of medical examination and duty status reflects that the appellant was found by his unit commander to have fallen, causing some trauma to his knees on or about January 22, 2006 in the line of duty while performing physical training and while on a period of IDT.  As set out above, the criteria for service connection are different for periods of IDT than for periods of active duty because the definition of veteran status is different.  The requirement for any period of IDT is that the individual concerned must have become disabled (or died) from an injury incurred or aggravated in line of duty during such period, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).  

The primary evidence concerning whether the appellant became disabled as a result of the January 2006 knee injury comes from the opinion of the July 2007 examiner.  It was his opinion that the current knee disorders, diagnosed as mild bilateral knee osteoarthritis, left medial meniscus posterior horn tear, and right minimal retropatellar effusion, are less likely as not etiologically related to the injury and report of knee pain in service.  The examiner reasoned that there was apparently no treatment for the 2006 injury or for more than a year afterward and this supported that the injury was acute and transitory.  The Board notes that the appellant has not described any specific treatment for the injury.  The line of duty report also does not mention medical treatment.  Therefore, the examiner's assessment to that extent would appear to be based on accurate factual assumptions.  

Regarding aggravation, the presumption of soundness and the presumption of aggravation do not apply to the predicate determination of veteran status.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  A claimant seeking benefits based on aggravation of an injury or disease during ADT or IDT has the burden of showing both elements of aggravation, i.e. a pre-existing disorder and worsening beyond the natural progress of the disease.  Id; See also 38 U.S.C. § 5107(a).  

Here, the appellant has alleged that a knee disorder predated his IDT; however, this assertion is limited to his description of an active duty running injury in 2003.  The Board has found that no knee disorder resulted from that incident.  He has made no other assertions regarding a pre-existing injury.  The line of duty report does indicate that he injured his knees in January 2006; however, the clinical evidence discussed above weighs against any disability resulting therefrom.  Based on the evidence of record, the Board finds that the appellant has not met his burden of establishing the elements of aggravation regarding the period of IDT in January 2006.  

In summation of the Board's findings regarding the period of IDT, while the appellant sustained a knee injury in the line of duty during this period; he did not become disabled due to this injury.  To the extent of any pre-existing injury, it was not aggravated by this injury.  As such, he has not met the burden of establishing veteran status during this period.  As a current knee disorder is not related to any period of active duty, and as veteran status has not been established for any period of IDT or ADT, service connection for a right or left knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Gastrointestinal Disorder

The Board finds that symptoms of an upper gastrointestinal disorder were noted in service, but were not chronic in service.  The only treatment or diagnosis of any upper gastrointestinal disorder comes after the termination of the appellant's last period of active duty.  Pertinently, a June 2004 review of systems shows the gastrointestinal system to be normal.  A January 2005 health record reveals on the list of problems, esophagitis chronic reflux.  The appellant's condition was noted to be stable and he was taking Aciphex.  February 2006 treatment reports showed diagnoses of gastritis and acute gastritis.  

While treatment for upper gastrointestinal symptoms comes exclusively after active duty, the Board notes that the condition was in fact noted during active duty.  A September 2004 post-deployment health assessment contains a note regarding the patient's concerns that he had a question about an epigastric hernia.  The Board finds that this notation establishes that the Veteran was experiencing symptoms of an upper gastrointestinal disorder during active duty.

The Board finds that symptoms of an upper gastrointestinal disorder have been continuous since service separation.  As noted above, the post-active duty treatment records reflect treatment within a few months of release from active duty and a diagnosis of chronic reflux esophagitis.  

The Board finds that the appellant does not have a peptic ulcer (gastric or duodenal).  Despite the appellant's question as reported on the September 2004 post-deployment health assessment, there is no diagnosis of an ulcer, and the appellant does not actually contend that there is such a diagnosis.  Therefore, the presumption of service connection for peptic ulcers that are manifest to a compensable degree within a year of service separation is not applicable.  

The Board finds that the evidence is at least in equipoise on the question of whether a current upper gastrointestinal disorder, diagnosed as esophagitis, is related to service.  The appellant was afforded a VA examination in August 2007.  It was the opinion of the examiner that esophagitis is as least as likely as not related to complaints of esophagitis during service.  The rationale is that, although there is no radiographic evidence of esophagitis or gastroesophageal reflux, the appellant does have signs and symptoms that correlate to gastroesophageal reflux disease which are similar to the symptoms he initially had.  

Weighing against the claim is the fact that the specific service treatment reports discussed by the August 2007 VA examiner were all after the appellant's period of active duty; however, the examiner based his opinion on the appellant's complaints, and not on any specific finding noted in the reports.  As discussed above, the appellant's initial complaint was noted during the September 2004 post-deployment assessment, within the period of active duty.  For these reasons, and resolving any remaining reasonable doubt in the appellant's favor, the Board finds that service connection for an upper gastrointestinal disorder, diagnosed as esophagitis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for an upper gastrointestinal disorder is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


